Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2, 4, 5, 7-14, and 16-19 are allowable over the prior art.  As to claim 2, the closest prior art of record is found in Schutte (US 20080121263) who’s content is fully discussed in the previous office action (dated 12/23/20).  The reference teaches a membrane-supported thermoelectric subassembly (Figures 3-5 and 10) comprising a flexible porous membrane (substrate 304 with pores 302/303) having isolated TE elements having a top and bottom (Figure 3) and lateral faces as instantly required (see full discussion of reference in previous office action).  The reference fails to teach the electrical contact material being in physical contact with the first and second lateral faces of each thermoelectric element for electrically connecting selected thermoelectric elements in the plurality of thermoelectric elements, the electrical contact material being along and on and surrounding structural material of the membrane, and fails to teach the thermoelectric material extending through the membrane to the membrane top face and the membrane bottom face.  There is no other teaching in the prior art that would have motivated a skilled artisan to modify the Schutte device to arrive at the instant invention without improper hindsight and/or undue experimentation.  Regarding claims 4, 5, 7-14, 16-19, these claims depend from claim 2 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726